DETAILED ACTION
This Office Action is in response to the communication(s) filed on 7/08/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
It is noted that the 35 USC § 112 rejection has been withdrawn.
With regards to the argument that the prior art reference to Ichikawa teaching away from original claim 2, the examiner would like to respectfully disagree. Ichikawa was not relied upon to teach “a carbon content rate of carbon containing material is 90% or more” which was clearly noted in the previous office action as reproduced below:
“Kobayashi as modified by Ichikawa discloses the invention except for wherein a carbon content rate of the carbon-containing material is 90%-95%. It would have been obvious to one having ordinary skill in the art at the time the invention was made to having a carbon content rate of the carbon-containing material is 90%-95% for the carbon fiber in order to optimize durability and weight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.”
Ichikawa was merely used to show that it would be obvious to make the various disclosed components out of carbon fiber (as explained in the rejection to claim 1 in the non-final rejection dated 4/28/2021). Furthermore, as evidenced by Wikipedia, synthesis of a typical carbon fiber results in 93-95% carbon.
With regards to the argument that the claimed range is critical, the examiner would like to respectfully disagree. Looking at the Applicant’s specification, it appears that on page 5-6 of the present specification the range is preferably 90% to 95%. Additionally, Wikipedia shows that 93-95% carbon content in carbon fiber is typical (see reference attached as evidence). Paragraph 0056 of Miyoshi et al. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2004/0173013 A1) in view of Ichikawa et al. (US 2018/0346668 A1), as evidenced by Wikipedia (reference attached), Paragraph 0056 of Miyoshi et al. (US 2015/0005434 A1), and paragraph 0037 of Tateyama et al. (US 2014/0124976 A1).
	Regarding claims 1, 3, and 13 Kobayashi discloses a leakage diagnosis device (Fig. 1) configured to diagnose leakage of vapor in an evaporative fuel treatment device (Abstract), the evaporative fuel treatment device including a canister (3) that is configured to adsorb fuel vapor (via adsorbent 3a) arising in a fuel tank (2) of an internal combustion engine, the leakage diagnosis device comprising: a vent passage (41) that is connected to a system to be diagnosed and that opens to atmosphere (Fig. 1), the system to be diagnosed including the canister (3); a pump (11, 12) that is connected to the vent passage and is configured to decrease and increase pressure in the system (via motor 12 in pump 11) to 
Kobayashi appears silent as to wherein the rotational portion of the pump, the contact portion of the pump, or the vent passage is formed partly of a carbon-containing material, and the carbon-containing material is mainly composed of carbon.
	Ichikawa discloses using carbon fiber for the construction of water pump impellers (vanes), turbine (turbines are types of pumps) vanes, suction pipes/ passages (vent passage), various bearings (contact portion), stepping motor rotors, etc in order to reduce weight, increase reliability and increase efficiency.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of Kobayashi to having the contact portion of the pump, the vent passage, and the rotational portion of the pump be made partly out of carbon fiber in order to reduce weight, increase reliability, and increase efficiency.
Kobayashi as modified by Ichikawa discloses the invention except for wherein a carbon content rate of the carbon-containing material is more than 90% and less than 95%. It would have been obvious to one having ordinary skill in the art at the time the invention was made to having a carbon content rate of the carbon-containing material is more than 90% and less than 95% for the carbon fiber (see Wikipedia reference attached, see also Paragraph 0056 of Miyoshi, and paragraph 0037 of Tateyama) in In re Aller, 105 USPQ 233.
	Regarding claim 4, Kobayashi as modified further discloses wherein both the rotational portion and the contact portion are formed of the carbon containing material (see rejection to claim 1).
	Regarding claim 5, Kobayashi as modified further discloses wherein the pump is a vane pump (paragraph 0047 of Kobayashi) including a vane (hence vane pump), and the vane is formed of the carbon-containing material (as modified by Ichikawa, see rejection to claim 1).
Regarding claim 6, Kobayashi as modified further discloses wherein multiple ones of the rotational portion, the contact portion, and the vent passage are formed of the carbon-containing material (see rejection to claim 1).
Regarding claim 7, Kobayashi further discloses wherein the rotational portion includes a rotor (impeller), and Kobayashi as modified by Ichikawa further discloses the rotor is formed of the carbon-containing material.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2004/0173013 A1) and Ichikawa et al. (US 2018/0346668 A1), in view of Gevelhoff et al. (US 5,100,308).
Regarding claim 8, Kobayashi and Ichikawa discloses the invention above.
Kobayashi appears silent as to the details of a conventional vane pump.
Gevelhoff discloses a conventional vane pump being partly made of carbon containing material. Gevelhoff further discloses the vane pump includes wherein the contact portion includes a plurality of vanes (44) and a casing (housing 21, 24), the rotor (22) is provided inside the casing (21, 24), a plurality of grooves (43) are formed in an outer peripheral portion of the rotor (fig. 1), each of the vanes (44) is in a flat plate shape (column 6, lines 1-16), the vanes are inserted into the grooves (fig. 1), respectively, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of Kobayashi to having the impeller pump of Gevelhoff since replacing one pump for another only requires routine art in the skill. It would be further obvious to have the vane pump of Gevelhoff in order to allow for its parts to be adjusted in a simple and time saving manner (column 1 lines 58-65).
Regarding claim 9, Kobayashi as modified further discloses wherein the contact portion further includes a plate (25, 23) that is connected to the casing (21, 24) and form an accommodation chamber with the casing (fig. 1, 2), the accommodation chamber accommodates the rotor (22) and the vanes (44), the vanes are in contact with the plate (fig. 1, 2), and the plate is formed of the carbon-containing material (column 3, lines 60-68).
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO EN MO whose telephone number is (571)272-9970.  The examiner can normally be reached on Monday-Friday 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAO EN MO/Primary Examiner, Art Unit 3747